ICJ_055_FisheriesJurisdiction_GBR_ISL_1972-08-17_ORD_01_NA_01_EN.txt. 18 FISHERIES JURISDICTION (ORDER 17 VIII 72)

(f) the United Kingdom Government should furnish the Govern-
ment of Iceland and the Registry of the Court with all relevant
information, orders issued and arrangements made concerning
the control and regulation of fish catches in the area.

(2) Unless the Court has meanwhile delivered its final judgment in the
case, it shall, at an appropriate time before 15 August 1973, review
the matter at the request of either Party in order to decide whether
the foregoing measures shall continue or need to be modified or
revoked.

Done in English and in French, the English text being authoritative,
at the Peace Palace, The Hague, this seventeenth day of August,
one thousand nine hundred and seventy-two, in four copies, one of
which will be placed in the archives of the Court, and the others trans-
mitted respectively to the Government of the Republic of Iceland,
to the Government of the United Kingdom of Great Britain and Northern
Ireland, and to the Secretary-General of the United Nations for trans-
mission to the Security Council.

(Signed) ZAFRULLA KHAN,
President.

(Signed) S. AQUARONE,
Registrar.

Vice-President AMMOUN and Judges FORSTER and JIMENEZ DE ARECHAGA
make the following joint declaration:

We have voted for this Order taking into account that the serious
problems of the contemporary law of the sea which arise in this case
are part of the merits, are not in issue at the present stage of the pro-
ceedings and have not in any way been touched upon by the Order.
When indicating interim measures the Court must only take into account
whether, if action is taken by one of the Parties pending the judicial
proceedings, there is likelihood of irremediable damage to the rights
which have been claimed before it and upon which it would have to
adjudicate. It follows therefore that a vote for this Order cannot have
the slightest implication as to the validity or otherwise of the rights
protected by such Order or of the rights claimed by a coastal State
dependent on the fish stock of its continental shelf or of a fishery zone.
Those substantive questions have not been prejudged at all since the Court

10
19 FISHERIES JURISDICTION (ORDER 17 VILL 72)

will, if it declares itself competent, examine them, after affording the
Parties the opportunity of arguing their cases.

Judge PADILLA NERVO appends a dissenting opinion to the Order of the
Court.

(Initialled) Z. K.
(Initialled) S. A.

Il
